People ex rel. Grant v Gonyea (2017 NY Slip Op 09107)





People ex rel. Grant v Gonyea


2017 NY Slip Op 09107


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

PRESENT: WHALEN, P.J., SMITH, CARNI, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 22, 2017.) 


KAH 16-01631.

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. WALTER GRANT, PETITIONER-APPELLANT,
v PAUL M. GONYEA, SUPERINTENDENT OF MOHAWK CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Judgment unanimously affirmed. Counsel's motion to be relieved of assignment granted (see People v Crawford , 71 AD2d 38 [4th Dept 1979]). (Appeal from Judgment of Supreme Court, Oneida County, Bernadette T. Clark, J. - Habeas Corpus).